       Case 2:19-cv-00855-DMC Document 26 Filed 09/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHON ALEXANDER,                                No. 2:19-CV-0855-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    D. WOODFORD, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is defendants’ unopposed motion to modify the

19   schedule for this litigation. See ECF No. 25. Good cause appearing therefore, the schedule

20   issued on January 29, 2020, ECF No. 19, is modified as follows: the parties may conduct

21   discovery until October 26, 2020, and dispositive motions shall be filed by January 25, 2021. All

22   other provisions of the January 29, 2020, scheduling order remain in effect.

23                  IT IS SO ORDERED.

24

25   Dated: September 2, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
